Desmond, J. (dissenting).
The Appellate Division, as was appropriate on this whole record and as is clear from its citation of People v. Boehm (309 N. Y. 362), treated this coram nobis petition as one alleging that defendant was mentally incompetent when he pleaded guilty and was sentenced in 1954. Since that allegation is not conclusively disproved by documentary evidence, defendant was entitled to a hearing on the issue (People v. Richetti, 302 N. Y. 290). Since we all agreed in People v. Boehm (309 N. Y. 362, 369, 370, supra) that proof of such incapacity would void the conviction, the Appellate Division did no more than its plain duty here in ordering a trial.
The order should be affirmed.
Conway, Ch. J., Dye, Fuld, Froessel and Burke, JJ., concur with Van Voorhis, J.; Desmond, J., dissents in an opinion.
Order reversed, etc.